Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Barry et al (‘714).
Per claims 1 and 16, Barry et al discloses a system and a method to perform a seismic survey in a marine environment.  The system (see Fig. 9) includes a tether management system (508) towed, via a first cable (504), by a vessel (502) that moves through an aqueous medium in a first direction, an underwater vehicle (550) connected, via a second cable (110), to the tether management system (508), the underwater vehicle to move in a second direction different from the first direction to deploy seismic data acquisition units (112) on an ocean bottom (118), a thruster (propeller, paragraphs 0063, 0087) coupled to the tether management system to move the tether management system in a third direction different from the first direction, and a control unit (Fig. 4) including one or more processors to instruct, based on a set of conditions (paragraph 0038, Fig. 4, optional input), the thruster to move the tether management system in the third direction different from the first direction to allow the underwater vehicle (550) to deploy at least one of the seismic data acquisition units (112) on the ocean bottom.  Barry et al further suggests the third direction may be laterally off-set from the first direction (see paragraph 0123 and claim 10).
Per claims 1 and 16, Barry et al does not specifically state that lateral offset of the third direction from the first direction is “to increase the lateral off-set of the underwater vehicle from the first direction”.  However, it is obvious to one of ordinary skill in the art at the time of the invention that by laterally offsetting the tether management system of Barry et al in a third direction that is laterally offset from the first direction effectively increases the lateral offset of the underwater vehicle from the first direction (thereby placing the data acquisition units further apart) and thereby increasing the areal survey zone.
Per claims 2 and 17, see Barry et al, paragraphs 0058, 0064 and 0090.
Per claims 3 and 18, see Barry et al, paragraphs 0062, 0063, 0087 and 0092.
Claims 4-10, 13, 19 and 20 are implicit within the system and method disclosed in Barry et al.
Per claims 11 and 12, see Barry et al, paragraph 0093 and Fig. 10.
Per claims 14 and 15, see Barry et al, paragraphs 0087 and 0092.

Response to Arguments
5.	Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. Applicant’s claim amendments and argument is that Barry et al does not disclose that the third direction is laterally off-set from the first direction to increase the lateral off-set of the underwater vehicle from the first direction.  The argument is not convincing in view of paragraph 0123 and claim 10 of Barry et al.  Further, it’s again noted that claims 1 and 16 do not distinguish the “second direction” from the “third direction”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl